Citation Nr: 1424505	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for degenerative disc disease of the thoracolumbar, spine claimed as a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from April 1971 to April 1974.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran testified before a hearing officer at the RO in October 2011.  A
transcript is included in the claims file.

This claim was remanded for further development in August 2013.  All requested development having been completed, this claim now returns before the Board.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim in August 2013 for further development, specifically for outstanding records and multiple VA examinations.  Attempts were made to obtain all outstanding identified records, all available records were associated with the claims folder, the Veteran had a further VA examination in March 2014, and the claim was readjudicated in a March 2014 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions, as to those issues being finally adjudicated in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in April 2008, October 2009, November 2009, October 2011, and April 2012, and a Remand dated August 2013, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, although the Veteran has indicated further service treatment not reflected in the current records, a thorough search appears to have turned up all available service medical and personnel records.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  There are some private treatment records associated with the Veteran's claims file, as well as the Veteran's personnel file, and the Veteran has not indicated that there are any other relevant outstanding private treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded VA examinations in October 2008 and March 2014, which contained a thorough analysis of the Veteran's claims file.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for degenerative disc disease of the thoracolumbar spine.  In this regard, the Board finds that all of the medical evidence of record indicates that the Veteran's current back disability is unrelated to service.

Service treatment records indicate that the Veteran was treated for back pain on October 24 and October 26 of 1973, with thoracic pain, and a possible diagnosis of scoliosis.  The records do not show any further treatment complaints or diagnosis of a chronic lower back disability.  A June 1974 report of examination specifically indicated that the Veteran's back was normal.

A March 1980 VA medical certificate indicated that the Veteran came to the ER with a reported 10 year history of mid thoracic back pain.  Examination showed full range of motion of the back without pain, and no palpable tenderness.  There were no signs of abnormalities of contour of the thoracic spine.  X-rays of the dorsal spine at that time showed minimal loss of height of T9 on the right side, with no other abnormalities.  The Veteran was diagnosed with back pain.

A January 2005 private treatment record noted that the Veteran had injured his cervical spine in a fall in December 2004.  An MRI from December 2004 found diffuse degenerative changes throughout the C-spine, and broad based central to left sided C3-4 disk herniation resulting in moderate cervical spinal stenosis.  The Veteran was diagnosed with a C3-4 disk herniation, directly as a result of the November 16, 2004 worker's compensation injury.

A March 2007 report of VA spine examination indicated that the Veteran last worked in 2004 after an injury to his neck.  X-rays at that time showed mild torticollis and moderately severe multilevel degenerative disc disease.  Lumbar spine X-rays showed mild diffuse degenerative changes.  After an examination, the Veteran was diagnosed with moderately severe degenerative arthritis of the cervical spine with chronic neck pain, and mild degenerative arthritis of the lumbar spine with chronic lumbar pain.  The examiner indicated that it was less likely as not that both the Veteran's neck and back conditions were related to his service.  The examiner indicated that this opinion was based on the fact that the Veteran had been discharged for over 30 years and worked in heavy manual labor until a work injury in 2004.

A VA examination was held in October 2008.  After a thorough examination, the Veteran was diagnosed with mild multi level degenerative disc disease affecting primarily L4-5 and L5-S1, with no evidence of focal disc herniation and no evidence of acute fracture.  After the examination, as well as a review of the Veteran's claims file, the examiner stated that the Veteran's degenerative disc disease of the thoracolumbar spine was  not caused by or a result of military service.  The examiner stated that the evidence did not support an extensive injury during military service, and pointed out that the Veteran worked for many years in heavy labor after military service

At the Veteran's hearing before a decision review officer at the RO in October 2011, he indicated that he injured his back in service when he was hit in the back by shrapnel while serving in Vietnam.  He stated that incident resulted in him receiving a spinal tap in service.  He reported that he was seen shortly after service for back pain at a VA hospital, but that he was sent home and told to take aspirin.

A VA examination was conducted in March 2014 and accompanied by a careful review of the claims file.  On examination the clinician opined that it was less likely as not that the Veteran's claimed condition was related to injury suffered during military service or arose within a year of military service.  The rationale was that, though there is single notation of back pain in 1973 in the Veteran's service treatment records, there is no documentation of the Veteran's reported blast injury, no documentation of chronic back pain, and the 1974 separation exam does not note any back complaints.  Furthermore, the Veteran's initial application for service connection in 1974 does not make a claim for a back condition.  Despite a note from 1980 reporting 10 years of back pain, an X-ray from 2007 shows only minimal degenerative changes, making it unlikely the Veteran had osteoarthritis in 1980.  Furthermore, the examiner noted that the Veteran worked for years in occupations that could have put him at risk for back injury, such as truck driving and air conditioning installation, and his treatment records had at least one known major fall in 2004.  As such, it is less likely that the Veteran's thoracic
osteoarthritis is a result of military service and more likely than not it is a result of age and other post service injuries.

The Board has considered the Veteran's statements, in his hearing testimony and elsewhere, indicating that he feels his current back disability is related to service.  However, as noted above, all 3 VA examiners found that the Veteran's current back disability was not related to service, even taking into account that the Veteran has documented complaints in service, and the Board notes that there is otherwise no medical evidence of record linking the Veteran's current back disability to service.  In fact, there is persuasive evidence in the form of three VA medical examinations with opinions indicating that the Veteran's current back disability is not related to service.  As noted, the March 2014 explained that x-rays from 2007 showed only minimal degenerative changes, which weighed against his disability being related to service.  Multiple examiners have also explained that the Veteran's post-service employment was of the sort to put him at risk for back injury.  While the Veteran is competent to testify to certain symptomatology, such as the back pain he experienced in service, a finding of an etiological relationship between his in service back strain and his current back diagnosis is beyond the scope of a layperson's expertise.  Therefore, the Board finds the medical opinions of record to be far more probative as to the question of whether the Veteran's back disability is related to service, than the Veteran's lay statements regarding continuity of symptomatology.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for a back disability, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for a back disability.



ORDER

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine claimed as a low back disorder, is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


